        Case 3:21-cv-00309-HTW-LGI Document 67 Filed 07/21/21 Page 1 of 8




                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                  NORTHERN DIVISION

 -------------------------------------------------------- x
DAVID B. TURNER BUILDERS LLC,                             :
et al.                                                    :
                                     Plaintiffs,          :
                                                          :   CIVIL ACTION NO.
                  vs.                                     :   3-21-cv-000309-HTW-LGI
                                                          :
WEYERHAEUSER COMPANY, et al.,                             :
                                                          :
                                     Defendants.          :
 -------------------------------------------------------- x


               DEFENDANTS’ JOINT MOTION FOR EXTENSION OF TIME
              TO FILE REPLIES IN SUPPORT OF 12(b) MOTIONS TO DISMISS
                                [Dkt. Nos. 51, 53, and 56]

         Defendants GP Wood Products LLC (“Georgia-Pacific”), Canfor Corporation (“Canfor”),

Hampton Tree Farms, LLC                (“Hampton”), Idaho Forest Group (“Idaho Forest”), Interfor

Corporation (“Interfor”), PotlatchDeltic Land & Lumber, LLC (“PotlatchDeltic”), RSG Forest

Products, Inc. (“RSG Forest”), Sierra Pacific Industries (“Sierra Pacific”), West Fraser, Inc.

(“West Fraser”), and Weyerhaeuser Company (“Weyerhaeuser”) (collectively, “Defendants”)

respectively submit this joint motion for an extension of time for the Defendants to file their replies

in support of their 12(b) motions to dismiss (“12(b) Motions”) [Dkt. Nos. 51, 53, and 56]. In

support of this Motion, the Defendants state as follows:

         1.       Plaintiffs filed the original Complaint on May 4, 2021. Dkt. 1.

         2.       Plaintiffs filed the Amended Complaint on May 18, 2021. Dkt. 3.

         3.       This Court granted the Defendants an extension of time to respond to the Amended

Complaint until July 8, 2021. See Text Only Order entered on June 2, 2021 and Dkt. 25.
       Case 3:21-cv-00309-HTW-LGI Document 67 Filed 07/21/21 Page 2 of 8




       4.      On July 8, 2021, the Defendants filed 12(b) Motions in response to the Amended

Complaint. Dkt. Nos. 51, 53, and 56.

       5.      Plaintiffs’ responses to the 12(b) Motions are due on July 22, 2021, and the

Defendants’ replies are due on July 29, 2021.

       6.      In order to have adequate time to prepare their replies in support of the 12(b)

Motions, the Defendants respectfully request a 14-day extension of time to file their replies,

through and including August 12, 2021. Specifically, this additional time is needed to coordinate

the 12(b) briefing amongst the 10 Defendants and their counsel in order to streamline these replies

to avoid the necessity of burdening the Court with multiple briefs on similar issues raised in certain

of those motions.

       7.      Undersigned counsel represents that this request for an extension of time is made

in good faith and not for purposes of delay.

       8.      Undersigned counsel attempted twice to confer in good faith with counsel for

Plaintiffs regarding the requested 14-day extension of time for the Defendants to file their replies

in support of the 12(b) Motions. Counsel for Plaintiffs did not respond to such attempts. Thus, it

is not certain whether this motion is opposed or unopposed.

       9.      Given the simple nature of the relief sought in this motion, Defendants respectfully

request that they be excused from the requirement to file a supporting memorandum of authorities

under Uniform Local Rule 7(b)(4).

       WHEREFORE, PREMISES CONSIDERED, Defendants respectfully request that the

Court grant them a 14-day extension of time by and through August 12, 2021, to file their replies

in support of the 12(b) Motions.

Date: July 21st, 2021



                                                  2
Case 3:21-cv-00309-HTW-LGI Document 67 Filed 07/21/21 Page 3 of 8




                       /s/ P. Ryan Beckett
                       P. Ryan Beckett, MS #99524
                       La’Toyia J. Slay, MS #104804
                       BUTLER SNOW LLP
                       1020 Highland Colony Parkway, Suite 1400
                       Post Office Box 6010
                       Ridgeland, Mississippi 39158-6010
                       (P) (601) 948-5711
                       (F) (601) 985-4500
                       (E) ryan.beckett@butlersnow.com
                       (E) la’toyia.Slay@butlersnow.com


                       /s/ Erik T. Koons
                       Erik T. Koons (admitted pro hac vice)
                       Jana I. Seidl (admitted pro hac vice)
                       BAKER BOTTS L.L.P.
                       700 K Street NW
                       Washington, DC 20001
                       Telephone: (202) 639-7700
                       Facsimile: (202) 639-7890
                       erik.koons@bakerbotts.com
                       jana.seidl@bakerbotts.com

                       /s/ Craig A. Stanfield
                       Craig A. Stanfield (admitted pro hac vice)
                       KING & SPALDING LLP
                       1100 Louisiana, Suite 4100
                       Houston, Texas 77002
                       Telephone: (713) 751-3200
                       Facsimile: (713) 751-3290
                       cstanfield@kslaw.com

                       Counsel for GP Wood Products LLC


                       /s/ Carl S. Burkhalter
                       Carl S. Burkhalter (Pro Hac Vice #46193)
                       MAYNARD, COOPER & GALE, P.C.
                       1901 6th Avenue North, Suite 1700
                       Birmingham, AL 35203
                       (205) 254-1081
                       cburkhalter@maynardcooper.com




                                 3
Case 3:21-cv-00309-HTW-LGI Document 67 Filed 07/21/21 Page 4 of 8




                       /s/ Evan N. Parrott
                       Evan N. Parrott (MS Bar No. 104564)
                       MAYNARD, COOPER & GALE, P.C.
                       11 North Water Street
                       RSA Battle House Tower
                       Suite 24290
                       Mobile, AL 36602
                       (251) 432-0001
                       eparrott@maynardcooper.com

                       Counsel for Canfor Corporation


                       /s/ Alex Purvis
                       Alex Purvis (MSB #100673)
                       Simon Bailey (MSB 103925)
                       Bradley Arant Boult Cummings, LLP
                       One Jackson Place
                       188 E. Capitol Street, Suite 1000
                       PO Box 1789
                       Jackson, MS 39215-1789
                       Telephone: 601-948-8000
                       Facsimile: 601-948-3000
                       sbailey@bradley.com
                       apurvis@bradley.com

                       /s/ Charles H. Samel
                       Charles H. Samel (admitted pro hac vice)
                       Stoel Rives LLP
                       Three Embarcadero Center, Suite 1120
                       San Francisco, CA 94111
                       Telephone: 415-617-8900
                       Facsimile: 415-617-8907
                       charles.samel@stoel.com

                       Emily Atmore (admitted pro hac vice)
                       Stoel Rives LLP
                       33 South Sixth Street, Suite 4200
                       Minneapolis, MN 55402
                       Telephone: 612-373-8800
                       Facsimile: 612-373-8881
                       emily.atmore@stoel.com

                       Counsel for Hampton Tree Farms, LLC




                                 4
Case 3:21-cv-00309-HTW-LGI Document 67 Filed 07/21/21 Page 5 of 8




                       /s/ R. David Kaufman
                       R. David Kaufman, MSB # 3526
                       dkaufman@brunini.com
                       M. Patrick McDowell, MSB # 9746
                       pmcdowell@brunini.com
                       BRUNINI, GRANTHAM, GROWER & HEWES, PLLC
                       190 East Capitol Street, Suite 100 (39201)
                       P.O. Drawer 119
                       Jackson, MS 39205
                       Telephone: (601) 948-3101
                       Facsimile: (601) 960-6902

                       /s/ David Maas
                       David Maas, WSBA #50694 (admitted pro hac vice)
                       davidmaas@dwt.com
                       DAVIS WRIGHT TREMAINE LLP
                       920 5th Avenue, Suite 3300
                       Seattle, WA 98104-1610
                       Telephone: (206) 622-3150
                       Facsimile: (206) 757-7700

                       Counsel for Idaho Forest Group

                       /s/ Adam Stone
                       Adam Stone (MSB No. 10412)
                       Kaytie M. Pickett (MSB No. 103202)
                       JONES WALKER LLP
                       190 East Capitol Street, Suite 800
                       Jackson, Mississippi 39201
                       Tel.: (601) 949-4900; Fax: (601) 949-4804
                       kpickett@joneswalker.com
                       astone@joneswalker.com

                       Karen Hoffman Lent (admitted pro hac vice)
                       Matthew M. Martino (admitted pro hac vice)
                       Evan R. Kreiner (admitted pro hac vice)
                       SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP
                       One Manhattan West
                       New York, New York 10001
                       Telephone: (212) 735-3000
                       Facsimile: (212) 735-2000
                       Karen.Lent@skadden.com
                       Matthew.Martino@skadden.com
                       Evan.Kreiner@skadden.com

                       Counsel for Interfor Corporation

                                 5
Case 3:21-cv-00309-HTW-LGI Document 67 Filed 07/21/21 Page 6 of 8




                       /s/ William C. Brabec
                       William C. Brabec (MSB #4240)
                       Adam V. Griffin (MSB #103560)
                       Adams and Reese LLP
                       1018 Highland Colony Parkway
                       Suite 800
                       Ridgeland, Mississippi 39157
                       Phone: (601) 353-3234
                       Fax: (601) 355-9708
                       bill.brabec@arlaw.com
                       adam.griffin@arlaw.com

                       Counsel for PotlatchDeltic Land & Lumber, LLC


                       /s/ Chadwick M. Welch
                       Chadwick M. Welch (MSB No. 105588)
                       HEIDELBERG PATTERSON WELCH WRIGHT
                       368 Highland Colony Parkway
                       Ridgeland, Mississippi 39157
                       Tel.: 601.790.1588
                       Fax: 601.707.3075
                       cwelch@hpwlawgroup.com

                       Counsel for RSG Forest Products, Inc.

                       /s/ Jack R. Dodson, III
                       Jack R. Dodson, III (MS Bar #10397)
                       K&L Gates, LLP
                       222 Second Ave. South, Ste. 1700
                       Nashville, TN 37201
                       Telephone: 615-780-6742
                       E-mail: Rob.Dodson@klgates.com

                       Allen R. Bachman (Pro Hac Admission Pending)
                       K&L Gates, LLP
                       1601 K Street NW #1
                       Washington, DC 20006
                       Phone: 202-778-9117
                       Fax: 202-778-9100
                       E-mail: allen.bachman@klgates.com

                       Counsel for Defendant Sierra Pacific Industries




                                 6
Case 3:21-cv-00309-HTW-LGI Document 67 Filed 07/21/21 Page 7 of 8




                       /s/ Corey D. Hinshaw
                       Corey D. Hinshaw (MSB No. 101520)
                       Briana A. O’Neil (MSB No. 105714)
                       WATKINS & EAGER PLLC
                       400 East Capitol Street (39201)
                       Post Office Box 650
                       Jackson, Mississippi 39205
                       Telephone: (601) 695-1900
                       Email: chinshaw@watkinseager.com
                       Email: boneil@watkinseager.com

                       Rachel S. Brass (admitted pro hac vice)
                       Deena B. Klaber (admitted pro hac vice)
                       GIBSON, DUNN & CRUTCHER LLP
                       555 Mission Street, Suite 3000
                       San Francisco, CA 94105-0921
                       Telephone: 415.393.8200
                       Facsimile: 415.393.8306
                       rbrass@gibsondunn.com
                       dklaber@gibsondunn.com

                       Counsel for West Fraser, Inc.
                       (On behalf of the entity sued as “West Frasser”)


                       /s/ Joshua J. Metcalf
                       JOSHUA J. METCALF, MSB #100340
                       joshua.metcalf@formanwatkins.com
                       CHELSEA C. LEWIS, MSB #105300
                       chelsea.lewis@formanwatkins.com
                       FORMAN WATKINS & KRUTZ LLP
                       210 East Capitol Street, Suite 2200
                       Jackson, Mississippi 39201-2375
                       Telephone: (601) 960-8600
                       Facsimile: (601) 960-8613

                       /s/ Christopher E. Ondeck
                       Christopher E. Ondeck (admitted pro hac vice)
                       Stephen R. Chuk (admitted pro hac vice)
                       PROSKAUER ROSE LLP
                       1001 Pennsylvania Avenue NW, Suite 600
                       Washington, DC 20004
                       (202) 416-6800
                       COndeck@proskauer.com
                       SChuk@proskauer.com

                       Counsel for Weyerhaeuser Company
                                 7
       Case 3:21-cv-00309-HTW-LGI Document 67 Filed 07/21/21 Page 8 of 8




                                CERTIFICATE OF SERVICE

        I, P. Ryan Beckett, do hereby certify that I have this day filed the above and foregoing

document with the Clerk of the Court using the ECF system which sent notification of such filing

to all counsel of record.

        SO CERTIFIED, this the 21st day of July, 2021.



                                                /s/ P. Ryan Beckett
                                                P. Ryan Beckett


60313261.v1




                                               8
